DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/10/2022 is acknowledged. Claims 2, 6, 10, 12, 15, 17, 24-26, 30-33, 37-39, 42 and 44 are amended; claims 1, 14, 22, 23, 27 and 36 are newly canceled and claims 47-55 are new. Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 2, 6, 7, 10, 12, 15, 24-26, 30-33, 36-39, 42, 44, 45 and 47-55 are under examination.

Objections/Rejections Withdrawn
Note: any previous objections or rejections over claims 1, 14, 22, 23, 27 and 36 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claims 12, 30, 31, 33, 37-39 and 42 for minor informalities is withdrawn in response to Applicant’s amendment. Specifically:
(i) The typographical errors in claims 12 and 30 have been corrected.
(ii) The grammatically awkward language (“wherein where…”) in claims 30, 31, 33 and 37-39 have been amended to incorporate the more conventional “if…then” conditional clause. In addition, claim 42 has been amended so that the “wherein…where” statement is appropriate. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2, 10, 26, 32, 37, 38 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. 
(i) Claim 2 no longer recites the “preferably…” language.
(ii) Claims 10 and 26 no longer recite “at least one dose that lies within the standard dose range for the immunotherapeutic agent”.
(iii) Claim 32 has been amended to depend from claim 30, thus resolving the indefiniteness issue raised regarding subsequent administration.
(iv) Claims 37 and 38 no longer depend from claim 23, thus the issue raised with regard to “side effect” and “immunological reaction” detection is resolved. Further, the terms have been clarified in the claims.
(v) Claims 37, 38 and 42 no longer recite “an acceptable therapeutic effect”. 


Claim Rejections - 35 USC § 101
The rejection of claims 2, 6, 7, 10, 12, 15 and 24-27 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in response to Applicant’s amendment making claims 2, 6, 7, 10,12,15 and 24-27 dependent upon claims that integrate the “determining a suitable dose” and the “contacting/measuring/detecting steps” into a particular application.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 30, 31, 33, 37-39 and 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims to delete the term “antitoxic agent”.

Claim Rejections - 35 USC § 102
The rejection of claims 2, 10, 12, 15 and 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) is withdrawn in response to Applicant’s amendment of the claims to incorporate the limitation of claims 37 and 42, which were not rejected under this statute.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 6, 7, 10, 12, 15, 24 and 26 under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) in view of Kreiter et al. (Nature 520, 692–696 (2015); doi:10.1038/nature14426) is withdrawn in response to Applicant’s amendment of the claims to incorporate the limitation of claims 37 and 42, which were not rejected under this statute. 

The rejection of claims 2, 10, 12, 15, 24-26, 30-33 and 37-39 under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) in view of Hacohen et al. (WO2015/095811; published 06/25/2015) is withdrawn in response to Applicant’s amendment of the claims. Specifically, the claims have been amended extensively to change dependencies. For instance, claims 2, 10, 12 and 15 have been amended to depend from claim 42, which was not originally included in this rejection. Further, claims 30 and 37 have been amended to be placed in independent form and are no longer dependent on claims 27 and 23, respectively. 
Likewise, the rejection of claims 6, 7, 42, 44 and 45 under 35 U.S.C. 103 as being unpatentable over Schultheis et al. and Hacohen et al. as applied to claims 2, 10, 12, 15, 24-27, 30-33 and 37-39 above, and further in view of Kreiter et al. is withdrawn. Updated rejections based upon the applied prior art documents that address the amended claims are made below.

Rejection Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.
 Claim 39 still recites detection of a side effect that is “least severe or is otherwise deemed acceptable”. This is a relative phrase that introduces vagueness into the claims. The instant specification discusses acceptable therapeutic effects at p. 13, 3rd full paragraph:
In an embodiment, where no side effect is detected following administration of any of the multiple different doses, a dose where the at least one immunological reaction indicates an acceptable therapeutic effect reflects a suitable dose for administration of the immunotherapeutic agent to the individual. In an embodiment where more than one dose is determined to be a suitable dose, a dose where the at least one immunological reaction provides the strongest indication of an acceptable therapeutic effect is the dose of the immunotherapeutic agent that is administered to the individual. The strongest indication of an acceptable therapeutic effect will depend on the immunological reaction being measured. For example, the strongest indication can be where the expression of a cytokine is the greatest or the least observed among the multiple different doses administered. The highest dose administered that provides an acceptable therapeutic effect is not necessarily the same dose at which the strongest indication of an acceptable therapeutic effect is provided.

This discussion encompasses a great deal of variability and vagueness. The “strongest indication of an acceptable therapeutic effect will depend on the immunological reaction being measured”. Also, the “highest dose administered that provides an acceptable therapeutic effect is not necessarily the same dose at which the strongest indication of an acceptable therapeutic effect is provided.” The claims, when read in light of the specification, must provide objective boundaries for those of skill in the art so they recognize the subject matter protected by the patent grant. 

Response to Arguments
	Applicant’s arguments at p. 10 do not address the issue raised at p. 10 of the Office action mailed 05/11/2022 regarding detection of a side effect that is “least severe or is otherwise deemed acceptable”.

New Rejection – Claim Rejections - 35 USC § 112(b)
Claim 24 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See the statement of statutory basis above under “Rejection Maintained”.
	(i) Regarding claim 24, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “between 2 and 30 days”, immediately followed by “between 7 and 28 days, 7 days, 14 days, 21 days or 28 days” which are narrower ranges and data-points within the range of 2-30 days. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Exemplary language in which the narrower ranges represent examples within the renders the claim indefinite because it is unclear whether the narrower limitations are part of the claimed invention. If the skilled artisan describes a method in which the administrations are carried out at a time interval of 2 days, would he or she be infringing upon the narrower limitations in the claim? The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
(ii) Claim 38 has been amended to recite “that at least the size and/or number of tumors in the individual are not increased and/or decreased”. First, there is insufficient antecedent basis for this limitation in the claim, since claim 37, from which claim 38 depends, makes no reference to tumors and/or cancer. Second, the plain meaning of the phrase “are not increased and/or decreased” is that the tumors’ size is either not increased or not decreased. The object of the clause is determining the suitable dose, and it is not clear how a finding that the immunotherapeutic agent does not decrease tumor size can lead to a determination of suitable dose. Contrast this with claims 54 and 55, which both state “the size and/or number of tumors in the individual are not increased and/or are decreased” (emphasis added by examiner). It is suggested the claim be amended to resemble claims 54 and 55, which make clear that the size/number of tumors must either 1) not increase; 2) decrease or 3) both.

New Rejections – Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-33 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) and Hacohen et al. (WO2015/095811; published 06/25/2015). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Schultheis et al. disclose a dose-escalation study of an siRNA formulated in liposomal particles (Atu027) in which cancer patients were treated with “10 escalating doses (dose level [DL] 01-10: 0.001, 0.003, 0.009, 0.018, 0.036, 0.072, 0.120, 0.180, 0.253, and 0.336 mg/kg)”. See the abstract; p. 4142, Figure 1 and p. 4143, left column, 1st and 2nd paragraphs under the heading “RESULTS” of Schultheis and colleagues. Side effects were also separately monitored by measuring complement and cytokines such as IFN-α, IL-1β, IL-6, TNF-α and MCP-1 (see p. 4144, right column, last paragraph), thus reading upon performing steps (a) and (b) sequentially. According to Schultheis et al., “particulate compounds often show a propensity for activating the innate immune system”, which is why complement and cytokine levels were monitored (see p. 4144, right column, last paragraph). This passage also implicitly teaches that Atu027 is an immunotherapeutic agent.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a dose escalation study, they do not explicitly teach administering an antipyretic agent if at least one side effect is detected. Claims 31-33 represent variations in steps in designing dose-escalation (also known as “dose-response”) studies and can be briefly be summarized as follows:
Claim	Antipyretic	Side Effect	Decision
31		No		Yes		Subsequent doses same or lower
32		Undefined	Undefined	Dose escalation
33		Yes		Yes		Subsequent doses lower

Hacohen et al., who teach development and administration of immunotherapeutic agents to treat cancer (e.g., melanoma) by targeting multiple neoepitopes (see abstract; pages 2-4, paragraphs [0010]-[0012]), disclose that dose-determination is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art…Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.

In addition, Hacohen et al. teach that immunotherapeutic peptides can be administered in combination with antipyretic drugs, such as ibuprofen, aspirin, etc. (i.e., NSAID—see p. 58, paragraph [00210]). Thus, one having ordinary skill in the art would be able to adapt a dose-response study to incrementally increase doses; monitor symptoms and side effects at different time-points; reduce doses or co-administer antipyretics if side effects become unacceptable and decide on a suitable dose if symptoms are relieved.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by employing classical dose determination assays in an individual subject, as taught in Hacohen and colleagues because the procedure of administering a range of from low to high doses in a stepwise manner and determining the optimal effects with minimal side effects was well-established procedure in the art. Claims 31-33 recite variations on well-established dose determination procedures. Similarly, one having ordinary skill in the art would be motivated to co-administer anti-pyretics in certain cases, particularly because the primary reference of Schultheis et al. disclose that although immune reactions were generally mild, some adverse events were observed (see p. 4145, Table 3). Indeed Schultheis et al. note that the immunotherapeutic compounds can activate the “innate immune system”, which is why they monitored complement and cytokine levels (see p. 4144, right column, last paragraph). Finally, the person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and well-characterized methods for ideal individual dose determination.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. and Hacohen et al. as applied to claims 30-33 and 50 above, and further in view of Kreiter et al. (Nature 520, 692–696 (2015); doi:10.1038/nature14426). All references are of record. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Schultheis et al. and Hacohen et al. and how they meet the limitations of claims 30-33 and 50 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a nucleic acid-based immunotherapeutic agent for treating cancer, they do not teach that the agent is a nucleic acid encoding at least one immunoreactive peptide or protein.
Kreiter et al. disclose that targeting tumor-specific mutations “are ideal targets for cancer immunotherapy as they lack expression in healthy tissue and can potentially be recognized as neo-antigens by the mature T-cell repertoire” (see abstract; p. 693, Figure 1). Kreiter describe the development of an “RNA pentatope”, an RNA based immunological agent that codes for a peptide targeting five separate neo-epitopes (see p. 694, Figure 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by developing an RNA-based immunological agent that targets multiple neo-epitopes, as taught by Kreiter and colleagues because “targeting multiple mutations at once may in theory pave the way to solve critical problems in current cancer drug development such as clonal heterogeneity and antigen escape” (see p. 695, last two paragraphs).
The person of ordinary skill in the art would have been motivated to develop an RNA-based immunological agent that targets multiple neo-epitopes because of the heterogeneity of the tumor environment and the promising results obtained in a mouse cancer model. See, for instance, Kreiter et al. (p. 693, right column, 1st paragraph):
[T]hough we achieved tumour eradication in mice with a single mutation, to combine several mutations [i.e., an RNA targeting multiple neo-epitopes] would be preferable to address tumour heterogeneity and immune editing, which mediate clinical failure of vaccines in humans. We sought to integrate our insights into a concept which we call ‘mutanome engineered RNA immunotherapy’ (MERIT) (Fig. 3a).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because Kreiter et al. teach that vaccines targeted to an individual’s cancer mutanome can be “viably addressed by RNA vaccine technology” (see p. 693, right column, 1st paragraph). In addition, Kreiter et al. disclose the successful initiation of a clinical trial in human melanoma patients using their animal studies “confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible” (p. 695, right column, last sentence).
Thus, the claims do not contribute anything non-obvious over the prior art.


Claims 2, 6, 7, 10, 12, 15, 24-26, 37, 38, 39, 42, 44, 45, 47 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al., Hacohen et al. and Kreiter et al. All references are cited above. The claims have been amended extensively to change dependencies. The two independent claims addressed in this rejection are 37 and 42. Claims 24-26, 38, 39 and 51-54 depend from claim 37 and claims 2, 6, 7, 10,12, 15, 44, 45, 47 and 55 depend from claim 42.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Schultheis et al. disclose a dose-escalation study of an siRNA formulated in liposomal particles (Atu027) in which cancer patients were treated with “10 escalating doses (dose level [DL] 01-10: 0.001, 0.003, 0.009, 0.018, 0.036, 0.072, 0.120, 0.180, 0.253, and 0.336 mg/kg)”. See the abstract; p. 4142, Figure 1 and p. 4143, left column, 1st and 2nd paragraphs under the heading “RESULTS” of Schultheis and colleagues. Side effects were also separately monitored by measuring complement and cytokines such as IFN-α, IL-1β, IL-6, TNF-α and MCP-1 (see p. 4144, right column, last paragraph), thus reading upon performing steps (a) and (b) sequentially. According to Schultheis et al., “particulate compounds often show a propensity for activating the innate immune system”, which is why complement and cytokine levels were monitored (see p. 4144, right column, last paragraph). This passage also implicitly teaches that Atu027 is an immunotherapeutic agent.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a dose escalation study, (i) they do not explicitly teach administering an antipyretic agent if at least one side effect is detected. Further, while Schultheis et al. teach a nucleic acid-based immunotherapeutic agent for treating cancer, (ii) they do not teach that the agent is a nucleic acid encoding at least one immunoreactive peptide or protein. Finally, while Schultheis et al. teach a dose escalation study, (iii) they do not explicitly teach treatment of an individual cancer patient based upon a dose escalation study. These issues are considered in turn.
(i) While Schultheis et al. teach a dose escalation study, they do not explicitly teach administering an antipyretic agent if at least one side effect is detected. The claims represent variations in steps in designing dose-escalation (also known as “dose-response” studies). Hacohen et al., who teach development and administration of immunotherapeutic agents to treat cancer (e.g., melanoma) by targeting multiple neoepitopes (see abstract; pages 2-4, paragraphs [0010]-[0012]), disclose that dose-determination is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art…Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.

In addition, Hacohen et al. teach that immunotherapeutic peptides can be administered in combination with antipyretic drugs, such as ibuprofen, aspirin, etc. (i.e., NSAID—see p. 58, paragraph [00210]). Thus, one having ordinary skill in the art would be able to adapt a dose-response study to incrementally increase doses; monitor symptoms and side effects at different time-points; reduce doses or co-administer antipyretics if side effects become unacceptable and decide on a suitable dose if symptoms are relieved.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by employing classical dose determination assays in an individual subject, as taught in Hacohen and colleagues because the procedure of administering a range of from low to high doses in a stepwise manner and determining the optimal effects with minimal side effects was well-established procedure in the art. The claims recite variations on well-established dose determination procedures. Similarly, one having ordinary skill in the art would be motivated to co-administer anti-pyretics in certain cases, particularly because the primary reference of Schultheis et al. disclose that although immune reactions were generally mild, some adverse events were observed (see p. 4145, Table 3). Indeed Schultheis et al. note that the immunotherapeutic compounds can activate the “innate immune system”, which is why they monitored complement and cytokine levels (see p. 4144, right column, last paragraph). Finally, the person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and well-characterized methods for ideal individual dose determination.
(ii) Regarding nucleic acids that encode immunoreactive peptides or proteins, Kreiter et al. disclose that tumor-specific mutations “are ideal targets for cancer immunotherapy as they lack expression in healthy tissue and can potentially be recognized as neo-antigens by the mature T-cell repertoire” (see abstract; p. 693, Figure 1). Kreiter describe the development of an “RNA pentatope”, an RNA based immunological agent that codes for a peptide targeting five separate neo-epitopes (see p. 694, Figure 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by developing an RNA-based immunological agent that targets multiple neo-epitopes, as taught by Kreiter and colleagues because “targeting multiple mutations at once may in theory pave the way to solve critical problems in current cancer drug development such as clonal heterogeneity and antigen escape” (see p. 695, last two paragraphs).
The person of ordinary skill in the art would have been motivated to develop an RNA-based immunological agent that targets multiple neo-epitopes because of the heterogeneity of the tumor environment and the promising results obtained in a mouse cancer model. See, for instance, Kreiter et al. (p. 693, right column, 1st paragraph):
[T]hough we achieved tumour eradication in mice with a single mutation, to combine several mutations [i.e., an RNA targeting multiple neo-epitopes] would be preferable to address tumour heterogeneity and immune editing, which mediate clinical failure of vaccines in humans. We sought to integrate our insights into a concept which we call ‘mutanome engineered RNA immunotherapy’ (MERIT) (Fig. 3a).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because Kreiter et al. teach that vaccines targeted to an individual’s cancer mutanome can be “viably addressed by RNA vaccine technology” (see p. 693, right column, 1st paragraph). In addition, Kreiter et al. disclose the successful initiation of a clinical trial in human melanoma patients using their animal studies “confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible” (p. 695, right column, last sentence).
(iii) Regarding treatment, Kreiter et al. teach a study in which an RNA-based immunological agent is administered to treat cancer. Kreiter et al. disclose that tumor-specific mutations “are ideal targets for cancer immunotherapy as they lack expression in healthy tissue and can potentially be recognized as neo-antigens by the mature T-cell repertoire” (see abstract; p. 693, Figure 1). Kreiter describe the development of an “RNA pentatope”, an RNA based immunological agent that codes for a peptide targeting five separate neo-epitopes (see p. 694, Figure 3). Hacohen et al. also teach development and administration of immunotherapeutic agents to treat cancer (for instance melanoma) by targeting multiple neoepitopes (see abstract; pages 2-4, paragraphs [0010]-[0012]). Hacohen et al. also disclose that dose-determination in individuals is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art, especially in light of the detailed disclosure provided herein. Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the methods of dose determination used in the prior art of Schultheis et al. and Hacohen et al. could be used to find an appropriate treatment dose, for instance in individualized cancer treatment. Indeed Hacohen et al. teach that doses are incrementally increased and symptoms are observed in the patient to determine optimal dose (see p. 60, paragraph [00218]). Further, Kreiter et al. teach that “[b]ased on the findings of this study and of our prior work, a first-in-concept trial in melanoma patients has been initiated…confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible. The person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and characterized methods for ideal individual dose determination that could be used in treatment. In summary, all three references have the goal of human treatment; dose determination studies represent one logical step before treatment of disease.
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at pages 11-12 that the reference by Schultheis and colleagues is directed to a dose escalation study in a Phase I clinical trial for Atu027 (chemically stabilized siRNA that silences PKN3) and not concerned with determining a suitable dose of an immunotherapeutic agent for administration to an individual. 

This argument has been fully considered, but is not found persuasive. Schultheis et al. administer separate, multiple different doses of the immunotherapeutic, Atu027, monitor immunological reactions and side effects. The secondary reference by Hacohen et al. teach that dose-determination for individual patients is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the methods of dose determination used in the prior art of Schultheis et al. and Hacohen et al. could be used to find an appropriate dose for individualized cancer treatment. Indeed Hacohen et al. teach that doses are incrementally increased and symptoms are observed in the patient to determine optimal dose (see p. 60, paragraph [00218]). Further, Kreiter et al. teach that “[b]ased on the findings of this study and of our prior work, a first-in-concept trial in melanoma patients has been initiated…confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible. The person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and characterized methods for ideal individual dose determination that could be used in treatment. In summary, all three references have the goal of human treatment; dose determination studies represent one logical step before treatment of disease.

Applicant argues at p. 12 that Schultheis et al. do not teach or suggest that an immunological response can be used to determine dose, but rather indicate that PK of plasma siRNA levels was used for this purpose. Applicant also asserts that the secondary reference by Hacohen and colleagues does not teach or suggest measuring immunological response to determine a suitable dose, but rather, determine dose by administering a first low dose and incrementally increasing the doses until a reduction or elimination in symptoms is observed.

This argument has been fully considered, but is not found persuasive. Claim 30 recites the steps of (a) administering separate doses to an individual; (b) measuring at least one immunological reaction and (c) detecting the presence or absence of a side effect, wherein the presence of a side effect results in the co-administration with an anti-pyretic drug. There is no requirement in the claim that an immunological response is used to determine dose; only that it is measured. The detection of side effects is only used to determine the necessity (or not) of an anti-pyretic. Similarly, claim 37 recites identical parts (a) and (b) as claim 30, with part (c) having the additional elements (i) and (ii), depicted in the following chart:
Part	Side Effect	Decision	Decision
(i)		No		Suitable dose is	one in which disease progression ↓, etc.
(ii)		Yes		Suitable dose is one w/ anti-pyretic in which disease progression ↓

Thus, claim 37 encompasses determining by incrementally increasing the doses until a reduction or elimination in symptoms is observed. Finally, amended claim 42 explicitly encompasses determining the suitable dose by observing if new disease is inhibited or slowed down, the frequency or severity of symptoms are decreased or the lifespan of the individual is increased, which is taught in the applied prior art. In summary, Applicant is arguing limitations not present in the claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649